Stephen P. Rickles, OSB #793613
       steve@rickles-law.com
Martin W. Jaqua, OSB #860528
       mjaqua@rickles-law.com
THE RICKLES LAW FIRM, PC
1839 NW 24th Avenue
Portland, Oregon 97210-2537
Telephone: 503.229.1850
Facsimile: 503.229.1856
      Attorneys for Defendants
      Multnomah University and
      Curt Bickley




                                     UNITED STATES DISTRICT COURT

                                                DISTRICT OF OREGON

                                                 PORTLAND DIVISION


RAYMOND MAXWELL UPCHURCH,

                                          Plaintiff,                                     Case No. 3: 19-cv-00850-AC

           V.                                                              JUDGMENT OF DISMISSAL AS TO
                                                                               DEFENDANT BICKLEY ONLY
MULTNOMAH UNIVERSITY, CURT J.
BICKLEY, an individual, and JAKE
COBURN, an individual,

                                          Defendants.




Page 1 - JUDGMENT OF DISMISSAL AS TO DEFENDANT BICKLEY ONLY

1\RLF-FS\RLFICLIENTS\8000187CXl.033. UPCHURCH V. MULTNOMAH UNIVIJUDGMENT OF DISMISSAL· BICKLEY.DOCX
           Pursuant to FRCP 54(b) and the Stipulated Motion for Partial Dismissal

filed on behalf of plaintiff, defendant Multnomah University and defendant Curt J.

Bickley, it is hereby ADJUDGED that plaintiff's claim or claims herein against

defendant Bickley is dismissed with prejudice and without an award of costs or

attorney's fees to any party.
                              , ?(r~
           DATED t h i ~ day of»
                                                         ~     I J ,~
                                                         ~ < J ? J 2 Ze(, 2019.



                                                                            /

                                                                 .
                                                                        1,
                                                                        I
                                                                        . i/    ,
                                                                                    !
                                                                                    1


                                                                 \      i /
                                                          By:    ·'--ft/
                                                                Joh~ ~'. Acosta,
                                                                United States Magistrate Judge




Page 2 - JUDGMENT OF DISMISSAL AS TO DEFENDANT BICKLEY ONLY
\IRLF-FS\RLFICLIENTS\8000\8700.033 • UPCHURCH V. MULTNOMAH UNIV\JUDGMENT OF DISMISSAL • BICKLEY.DOCX
